I am of the opinion that a bill of particulars is properly a part of the pleadings rather than a part of the bill of exceptions. However, I do not think that, upon the record in this case, the failure of the plaintiff to file the bill of particulars is ground for a reversal of the judgment.       14-17 The appellants do not assign as error the failure of the respondent to file a bill of particulars, and they do not ask that the judgment be reversed because a bill of particulars was not filed. When the bill of particulars was served upon appellants they could have filed the same and thus have made a complete record. This they failed to do. In the absence of a demand for a bill of particulars, none need be furnished. Apparently the appellants were satisfied with what the respondent did in compliance with the demand for a bill of particulars. The penalty, and the only penalty, prescribed by statute for the failure of a party to furnish a bill of particulars when demand is made, is that the party so in default is "precluded from giving evidence thereof." Comp. Laws Utah 1917, § 6598. If, therefore, a bill of particulars is demanded, but not furnished or filed, and if at the trial the party demanding the bill of particulars *Page 462 
fails to object to the introduction of evidence upon the ground that a bill of particulars has not been furnished or filed, it would seem to follow that the failure of the adverse party to furnish or file a bill of particulars is thereby waived. The appellants in this case claim that evidence was received over their objection concerning some items which were not mentioned in the bill of particulars, and for that reason the judgment should be reversed. In my opinion all of the assignments of error which are based upon the claimed error of the trial court in admitting evidence of items which appellants claim were not mentioned in the bill of particulars should be resolved against them because the bill of particulars is not properly before us, and therefore we are unable to determine whether error was or was not committed as claimed by the appellants. We may not assume that error was committed. The burden of showing that the trial court committed error is on the appellants. They, having failed in the court below to insist that their demand for a bill of particulars be complied with, should not now, for the first time, be heard to complain.
I concur in the reversal of the judgment because of the other reasons set out in the opinion written by Judge MOFFAT.